Citation Nr: 1646629	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scars of the right ankle.

2.  Entitlement to an initial compensable rating for scars of the right ankle.

3.  Entitlement to an initial rating in excess of 30 percent for traumatic brain injury (TBI) with headache syndrome prior to August 23, 2013 and a compensable rating, thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for status post right distal fibular fracture.

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder laxity.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to December 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Seattle, Washington, Regional Office (RO) and the Salt Lake City, Utah RO of the Department of Veterans Affairs (VA).  Jurisdiction of this matter currently resides with the Salt Lake City RO.

The Board notes that the Veteran was scheduled for a Board hearing in September 2016, however, the Veteran failed to report for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2015). 

In an August 2013 rating decision, the RO decreased the disability rating for the service-connected TBI with headache syndrome to noncompensably disabling, effective August 23, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Thereafter, the Veteran appealed with respect to the rating assigned for his TBI with headache syndrome. As such, this appeal has been ongoing since the original award of service connection.  Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for TBI with headache syndrome, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board also notes that under 38 C.F.R. § 3.105 (e), a rating reduction requires special adjudication, including 60 days notice prior to any reduction, if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  In other words, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007).  In this case the August 2013 rating decision which reduced the TBI with headache syndrome rating from 30 percent to 0 percent resulted in no reduction in the Veteran's overall combined disability rating, which remained at 80 percent.  See 38 C.F.R. § 4.25.  Thus, the special adjudication procedure of providing 60 days notice was not required.

The Board further acknowledges that the RO has interpreted an August 2016 statement by the Veteran as withdrawal of his claims on appeal.  See August 2016 RO Letter.  However, the Board finds that as the Veteran did not specifically withdraw all of the issues that are pending, this document does not comply with the requirements for withdrawal pursuant to 38 C.F.R. § 20.204 (b)(1), which states that if the appeal involves multiple issues, the withdrawal must list the issues withdrawn from the appeal.  See also DeLisio v. Shinseki, 25 Vet. App. 45, (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  Therefore, the Board finds that the Veteran did not unambiguously withdraw the pending claims.

The Board has also assumed jurisdiction over an issue of entitlement to a TDIU as part and parcel of the increased rating claims raised on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to a rating in excess of 10 percent for status post right distal fibular fracture, entitlement to a rating in excess of 10 percent for right shoulder laxity, entitlement to a rating in excess of 10 percent for lumbar strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's right ankle scars have been manifested by one tender or painful scar and one nontender scar, each less than 6 square inches or 39 square centimeters, and that do not result in functional impairment or other disabling effects.

2.  For the period prior to August 23, 2013, the Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month over the last several months, but not productive of severe economic inadaptability.

3.  For the period from August 23, 2013, the Veteran's headaches have not been shown to have been manifested by characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for one tender or painful right ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for a compensable rating for right ankle scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2015).

3.  For the period prior to August 23, 2013, the criteria for a disability rating in excess of 30 percent rating for TBI with headache syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045-8100 (2015).

4.  For the period from August 23, 2013, the criteria for a compensable disability rating for TBI with headache syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Codes 8045-8100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private and VA treatment records, and Security Administration (SSA) records are associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The Veteran has been afforded adequate VA examinations to assess the current nature and severity of his service-connected disabilities on appeal.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

II. Increased Ratings 

A. Disability Ratings, in General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 


B. Right Ankle Scars 

Diagnostic Codes 7800 to 7805 pertain to scars.  Diagnostic Code (DC) 7800 provides ratings for disfigurement of the head, face, or neck.  As the scars at issue in this appeal are on the ankle, this Diagnostic Code is not for application.

DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches. 

DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage. 

DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar. 

Pursuant to DC 7805, a scar may be rated on any disabling effect not considered as part of DCs 7801-7804.

The Veteran has two service-connected scars of the right ankle that are rated as 10 percent disabling under Code 7804 and noncompensably disabling under Code 7805.  He alleges that these disabilities warrant a higher evaluation.  For the reasons that follow, the Board finds that higher evaluations are not warranted.
These scars were evaluated on March 2012 VA examination.  The Veteran was noted to have one linear scar that was slightly tender to the right lateral ankle that measured 6.25 by 0.5 centimeters or 3.2 square centimeters.  It was without any tissue loss, induration, skin breakdown, or gross adherence.  Just medial to that scar was a small pinpoint arthroscopic scar that measured 0.75 by 0.25 centimeters or 0.2 square centimeters.  It was slightly hyperpigmented and nontender, with no tissue loss, induration, skin breakdown, or gross adherence.  The evidence throughout the appeal does not show or approximate three or four scars that are unstable or painful in order to warrant the next higher 20 percent rating under Code 7804.  Instead, the Veteran has been shown to have one linear tender scar, which fits squarely within the criteria for a 10 percent rating under Code 7804 currently assigned.  Accordingly, a rating in excess of 10 percent under this Code is not warranted.

As noted above, the Veteran's right ankle scars are also currently rated as noncompensable under Code 7805, which provides that other scars (including linear scars), not otherwise rated under Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Codes 7800-7804.  38 C.F.R. § 4.118, Code 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the Board notes that the March 2012 VA examination reveals no indication that the Veteran's scars result in limitation of motion or loss of function as to routine daily activities or employment.  As the evidence throughout the appeal period does not show any disabling effects due to the scars itself, compensable ratings are not warranted under Code 7805. 

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right ankle scars, but finds that no higher rating is assignable under any other diagnostic code.  Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the March 2012 report, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep or nonlinear.  Hence, Code 7801 is inapplicable. 

Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id., Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Code 7802. 

C. TBI with Headache Syndrome

Prior to August 23, 2013

The Veteran's service-connected headache syndrome as a residual of a TBI has been assigned a 30 percent rating under Diagnostic Codes 8045-8100.  38 C.F.R. 
§ 4.124a (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  The hyphenated diagnostic code in this case indicates that traumatic brain injury under Diagnostic Code 8045 is the service-connected disability and that migraine headache under Diagnostic Code 8100 is the residual disability.

Under the revised Diagnostic Code 8045, effective October 23, 2008, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014). 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months; and, a 50 percent rating is appropriate with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

VA regulations do not define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

VA regulations also do not define "economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Prior to August 23, 2013

A March 2012 VA examination report reflects that the Veteran's in-service TBI was deemed mild at the time of injury and that the condition had stabilized.  The Veteran reported that since his injury, the frequency of his headaches was three to four times per week.  The severity ranged from two to six out of ten and each headache would last for one day.  The headaches would be frontal, behind the eyes, radiating to the sides of the head and to the back of the head.  Sometimes he would have nausea, but he did not report vomiting.  He described having photophobia and phonophobia.  Aggravating factors included light and sound.  Relieving factors included medication, such as Excedrin Migraine, and Lortab for headaches.  He also reported that he would lay down in a dark room and rest.  The examiner noted that the Veteran's symptoms resembled a migrainous type of headache.  The headaches were prostrating in nature for one day, two to three times per week.  He denied any dizziness or vertigo and weakness or paralysis.  He did report difficulty falling asleep and staying asleep.  He reported sleeping for three to four hours.  The examiner noted that the Veteran had been diagnosed with posttraumatic stress disorder (PTSD).  The Veteran further denied fatigue, malaise, mobility or balance problems.  He was not using any assistive device to assist him in walking.  He complained of short term memory loss that was mild to moderate.  The examiner noted that he was unable to remember going to a store or what he did yesterday.  Other cognitive problems included decreased attention, difficulty concentrating, and difficulty with executive functions.  He did not have any speech or swallowing difficulties, bowel problems, or bladder problems.  The examiner did indicate mood swings, anxiety, and depression.  The Veteran did not have erectile dysfunction, sensory changes, or visual problems.  He did have tinnitus in the left ear, but no other hearing problems.  He did not have a decreased sense of smell.  The Veteran reported that he may have had one seizure in 2010 or 2011.  It was a grand mal seizure and he was not on any medications at the time.  He was hypersensitive to light and sound.  Neurobehavioral symptoms included irritability.  The Veteran reported that his headaches were improving.  

Upon physical examination, motor strength was 5/5 in all four extremities.  Muscle tone reflexes were normal.  There was no sensory impairment noted.  The Veteran ambulated with a normal gait pattern.  He had a normal examination of the autonomic nervous system.  Cranial nerves II-XII were grossly intact.  Montreal Cognitive Assessment Testing showed a total score of 26/30, which was normal.  Vision and hearing screening examinations were normal.  Hearing was also normal with the exception of tinnitus in the left ear.  There were no areas of skin breakdown due to neurologic problems.  The Veteran did not have any endocrine dysfunction or autonomic dysfunction.  The Veteran did not present any complaints of impairment of memory, attention, concentration, or executive functions.  While the Veteran complained of mild memory loss, attention, concentration, or executive functions, such was without objective evidence on testing.  As noted above, the Montreal Cognitive Assessment Testing showed a total score of 26/30.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was often oriented to two or more of the four aspects of orientation.  He was disoriented to date and day of the week frequently.  On examination, he was disoriented to date and day of the week.  On examination, he was oriented to person, place, and situation.  Motor activity was with intact motor sensory system.  Visual spatial orientation was normal.  The examiner noted subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that may have been seen at this level of impairment were mild to moderate headaches, hypersensitivity to sound, and hypersensitivity to light.  One example of neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both but did not preclude them was the Veteran's irritability.  He was able to communicate by spoken and written language and able to comprehend spoken and written language.  Consciousness was normal.  

The Veteran was diagnosed with postconcussion syndrome with headache syndrome.  The examiner indicated that residuals of head injury secondary to hitting on head by turret hatch and hitting his head on ground following a fall with headaches, mild to moderate, photo and phonosensitivity associated with headaches and postconcussion syndrome.  The examiner also noted the Veteran's subjective memory lapses or loss, but that such was without objective evidence and reiterated the Montreal Cognitive Assessment test score of 26/30.  

A January 2013 VA treatment record shows the Veteran's report of headaches that started after his TBI in service and that the "migraines made him sick."  He further stated that since seeing a neurologist and being treated with medication, his headaches eventually decreased in frequency and intensity.   He also reported having mild to moderate headaches that occurred three to four times each week.  He took ibuprofen as needed once or twice a month.  He denied any nausea, vomiting, or aura with his headaches. 

In June 2013, the Veteran underwent another VA examination to evaluate the residuals of his TBI injury.  He was diagnosed with posttraumatic headache, resembling migraine, mild, attributed to mild TBI from service.  The Veteran did not complain of impairment of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation.  Motor activity and visual spatial orientation was normal.  The Veteran reported subjective symptoms that did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples included mild or occasional headaches and mild anxiety.  The Veteran did not have any neurobehavioral effects and was able to communicate by spoken and written language and was able to comprehend spoken and written language.  Consciousness was also normal.  The examiner indicated that the Veteran did not have any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease).  He did not have any scars related to any diagnosed conditions or any other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner opined that the Veteran's residual conditions attributable to a TBI did not impact his ability to work.  The Veteran reported having persistent headaches since 2009.  The headaches were precipitated and perpetuated by his head injury in service.  With various preventative and abortive medication trials, the Veteran reported that the intensity and frequency of his headaches had gradually improved over time.  Over the last six months, he reported having four to five headaches per month, and each episode lasting for one to two days.  Currently, his headaches were described as throbbing pain behind his eyes bilaterally.  They were triggered by light, noise and stress.  The headaches were associated with increased sensitivity to light, sound, and nausea.  The headaches were relieved by taking over-the-counter (OTC) ibuprofen.  He did not report having any incapacitation due to his headaches.  He was not receiving any significant medical care for his headaches at the time.  

The examiner indicated that examination showed findings in support of chronic posttraumatic headache, resembling migraine, mild, attributed to mild TBI from service.  At the time of the examination, the Veteran had no incapacitation due to his headaches.  He had no other clinically significant residuals of TBI from service.  The examiner stated that neurological, mental status, and cognitive examinations were unremarkable from a TBI perspective and that the 10 facets of TBI were graded appropriately to his current level of disability.  His headaches were also appropriately graded under the subjective facet.  The examiner further explained that the Veteran had clinically distinct headaches related to TBI as described.  He had no other clinically significant TBI residuals at the time.  He had clinically distinct PTSD and had no other impairment due to a mental disorder.  Hence, the examiner stated that there was no further distinction to make. 

A later June 2013 VA treatment record shows that the Veteran denied having headaches.

The Board finds that a rating in excess of 30 percent is not warranted for the period prior to August 23, 2013.  The medical evidence on file does not show that the Veteran's migraine type headaches are productive of severe economic inadaptability for the period prior to August 23, 2013.  As detailed above, the March 2012 VA examiner indicated that he did not have frequent prostrating and prolonged attacks of migraine headache pain.  The majority of cognitive performances were within normal limits.  The Veteran reported that he his headaches were aggravated by light and sound that that at times he would have to lay down in a dark room and rest to obtain relief.  The examiner further noted that the Veteran did not show any cognitive deficit or impairment that was associated with his previous TBI.  Additionally, the June 2013 VA examiner indicated that the severity of the Veteran's posttraumatic headaches, resembling migraines, attributed to mild TBI from service, were mild.  Indeed, the Veteran reported that the intensity and frequency of his headaches had gradually improved over time.  Over the last six months, he reported having four to five headaches per month, and each episode lasting for one to two days.  He also had no incapacitation due to his headaches and had no other clinically significant residuals of TBI from service.  Indeed, the Veteran denied having headaches during VA treatment in June 2013.

For the above reasons, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's headaches for the period prior to August 23, 2013.

From August 23, 2013

An August 2014 VA treatment record shows that the Veteran was last seen for second level TBI screening in January 2013.  He returned with questions about possible post-concussive symptoms.  The examiner noted that at his last visit "it was felt that his symptoms were primarily non-TBI related: mental health issues, ADHD, poor sleep, and musculoskeletal issues."  The Veteran reported that since his last visit, his symptoms had overall worsened.  He complained of continuing to have headaches daily, lasting a few hours that radiated from the neck.

During an October 2014 VA PTSD examination, the examiner noted that the Veteran's cognitive, emotional, and behavioral symptoms were attributed solely to his comorbid mental health conditions (i.e. PTSD, unspecified depressive disorder, and opioid use disorder-on maintenance therapy).  The examiner further indicated that the Veteran's headaches were attributed solely to his TBI.

In November 2014, the Veteran underwent a neurological assessment during VA treatment.  Evaluation suggested that the Veteran did not have ongoing post-concussive sequela and rather his current difficulties were more likely owed to his mental and behavioral health concerns.  The Veteran described experiencing mild to moderate tension-type headaches and occasional spells of "light-headedness" without vertigo, balance deficits, or falls.  The examiner stated that his cognitive complaints of decreased concentration were likely related to his history of ADHD and had improved with stimulant prescription.

The Board finds that a compensable rating is not warranted for the period from August 23, 2013.  While in August 2014, the Veteran complained of continuing to have headaches daily, lasting a few hours, the medical evidence does not show that the Veteran's headaches were with characteristic prostrating attacks.  The Veteran further described during the November 2014 VA neurological assessment that his headaches were mild to moderate tension-type headaches.  Therefore, the Board does not find the Veteran's service-connected TBI with headache syndrome compensable under DC 8045-8100 for the period from August 23, 2013.

Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b).  The Board finds that the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's service connected right ankle scars and headache residuals of TBI.  The Veteran has not alleged during the appeal period that any such evaluations are inadequate for distinct symptomatology nor has he stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture.  The Veteran's TBI residuals result in headaches which are expressly contemplated by the schedular criteria for rating migraine headaches, and the Veteran's ankle scars are manifested by tenderness which is expressly contemplated by the schedular rating criteria for scars.

The Board finds that the diagnostic criteria are adequate for the service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes. Accordingly, referral for extraschedular consideration is not for application here.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt rule does not apply.  An initial disability rating in excess of 10 percent for scars of the right ankle, an initial compensable rating for scars of the right ankle, and an initial rating in excess of 30 percent for TBI with headache syndrome prior to August 23, 2013 and a compensable rating, thereafter, is denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for scars of the right ankle is denied. 

Entitlement to a compensable rating for scars of the right ankle is denied.

Entitlement to a rating in excess of 30 percent for TBI with headache syndrome prior to August 23, 2013 is denied.

Entitlement to a compensable rating for TBI with headache syndrome from August 23, 2013 is denied.


REMAND

Status Post Right Distal Fibular Fracture, Right Shoulder, and Lumbar Strain 

A remand is necessary in this case to ensure that the Veteran is provided an examination of his service-connected status post right distal fibular fracture, right shoulder laxity, and lumbar strain in compliance with VA regulation.  Under 38 C.F.R. § 4.59, addressing painful motion, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's service-connected status post right distal fibular fracture, right shoulder laxity, and lumbar strain.  Therefore, the Board finds that a remand is necessary to afford the Veteran new VA examinations which assess the current severity of the Veteran's disabilities and includes the requisite testing.

TDIU

The Board notes that the issue of entitlement to a TDIU has been adjudicated by the RO and that the Veteran has not appealed.  However, the Veteran has continued to assert that he is unemployable as a result of the service-connected issues on appeal.  See June 2014 VA Form 9.  TDIU is considered "part and parcel" of the underlying claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("it is clear from our jurisprudence that an initial claim for benefits for a particular disability might also include an assertion of entitlement to TDIU based on that disability").  Thus, this issue is inextricably intertwined with the increased rating issues on appeal and must be addressed by the RO.

The Board further notes that the RO has attempted to send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and that at least one, if not two, has been returned as undeliverable.  Therefore, another attempt should be made to send the Veteran a VA Form 21-8940 to obtain relevant employment information.  The Veteran should also be sent a VCAA letter.

Lastly, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's mailing address and telephone number using all available means.

2. Send the Veteran an updated notice under 38 U.S.C.A. § 5103  and 38 C.F.R. § 3.159  that advises him of the evidence needed to substantiate a claim for a TDIU and send him a copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran complete VA Form 21-8940, to obtain relevant employment information.

3. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

4. Thereafter, schedule the Veteran for an examination in order to determine the current level of severity of his status post right distal fibular fracture, right shoulder, and lumbar strain disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any and all indicated evaluations, studies and tests deemed necessary, including range of motion testing, should be conducted.

The examination report should also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.

5. Then, the AOJ should readjudicate the issues on appeal, to include issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


